Dismissed and Opinion filed December 19, 2002








Dismissed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01189-CV
____________
 
DONALD F. HOBBS, TDCJ--ID #691219,
Appellant
 
V.
 
UNIVERSITY OF TEXAS MEDICAL BRANCH, TEXAS
DEPARTMENT OF CRIMINAL JUSTICEBINSTITUTIONAL
DIVISION, and DR. ABBAS KHOSHDEL, Individually, Appellees
 

 
On
Appeal from the 12th District Court
Walker County, Texas
Trial
Court Cause No. 21,622
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order of dismissal signed
July 8, 2002.  Appellant filed an
untimely motion for new trial on October 18, 2002.  The same day, appellant also filed a motion
to reopen the time for appeal and a motion to reinstate.  The trial court denied these motions on
October 25, 2002.  Appellant=s notice of appeal was not filed
until October 31, 2002.




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See
Tex. R. App. P. 26.1.  Appellant=s motion for new trial and motion to
reinstate were not filed timely. 
Appellant asserted that he did not receive timely notice of entry of the
trial court=s dismissal order.  To gain additional time when lack of notice
is alleged, appellant must obtain a signed, written order finding the date he
either received notice or acquired actual knowledge that the judgment or order
was signed.  Tex. R. App. P. 4.2(c).  Our record contains no such order.
Accordingly, we must conclude appellant=s notice of appeal was not filed
timely.  A motion for extension of time
is necessarily implied when an appellant, acting in good faith, files a notice
of appeal beyond the time allowed by rule 26.1, but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of
time.  See Verburgt
v. Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing
the predecessor to Rule 26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3.
In the absence of a timely filed notice of appeal, this court
is without jurisdiction.  Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).